Citation Nr: 1340999	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  11-32 583	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes as a residual of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to December 1979.  He died of end stage liver cirrhosis in August 2013.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

While the claim has been waiting disposition, the Board was informed, as noted above, that the service member had died.  Review of the record reflects that the Veteran's son submitted the appropriate paperwork for his substitution in his father's claim as evidenced by VA FORM 21-0847, which was received in September 2013.  As the matter of whether the substitution was proper has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and since the Veteran's son has not been provided with notice and his appellate rights, the issue of substitution is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from July 1969 to July 1979.  

2.	On September 25, 2013, the Board received a copy of the Veteran's death certificate indicating that he died on August [redacted], 2013 due to end stage liver cirrhosis.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012); 38 C.F.R. § 20.1302 (2012).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  

As noted above, the Board recognizes that the service member's son has requested that he be substituted for the Veteran in this matter, and that his request for substitution has been referred back to the AOJ as discussed in the Introduction.  


ORDER

The appeal is dismissed.  




		
F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


